                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARLES WESLEY WARD, III

              v                                             CIVIL ACTION NO. 17-3090

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION



                                           ORDER

       AND NOW, this     7'°~ay
                             -----of IL-?~                     , 2019, upon consideration of the
Report and Recommendation fil~agistrate JudgeElizabeth T. Hey, to which no objections

have been filed, and the findings and conclusions of the Magistrate Judge having been accepted

by the Court after review of the record, it is ORDERED as follows:

       1.     The Report and Recommendation is APPROVED & ADOPTED.

       2.     Judgment is entered REVERSING the decision of the Commissioner of Social

              Security for the purposes of the remand only and the relief sought by Plaintiff is

              GRANTED to the extent that the matter is REMANDED for further proceedings

               consistent with the findings and conclusions in the Report and Recommendation.

       3.     The Clerk of Court is directed to mark this matter CLOSED.

       IT IS SO ORDERED.

                                            BY THE COURT:
